Title: From Alexander Hamilton to Josiah Dunham, 3 January 1800
From: Hamilton, Alexander
To: Dunham, Josiah


          
            Sir,
            New York Jany. 3rd. 1800.
          
          I have received your letter of the 23rd December.
          When the Relative Rank of the Officers of your Regiment is shall be established your pretensions which I suppose you have made known to the Commandant shall will be considered.
          with true consideration I am Sir Your obed Servt.
           Captain Dunnam
        